                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION



BREANNA L. WILLINGHAM,

               Plaintiff,

vs.                                                         Case No. 3:20-cv-320-J-34JBT

DEXTRELL T. CALLAWAY, JR., et al.,

               Defendants.

_________________________________________/

                                             ORDER

       THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see

also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation exists

regardless of whether the parties have challenged the existence of subject matter

jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

(“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

sua sponte whenever it may be lacking”). “In a given case, a federal district court must

have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or

(3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp.,

128 F.3d 1466, 1469 (11th Cir. 1997).




                                                 1
        On March 27, 2020, Defendants Dextrell T. Callaway, Jr. and FedEx Freight, Inc.

filed Defendants’ Notice of Removal (Doc. 1; Notice) asserting that the Court has diversity

jurisdiction over this action pursuant to 28 U.S.C. § 1332. See Notice ¶ 5. Defendants

assert that diversity jurisdiction is proper because this is an action between citizens of

different states, and the amount in controversy exceeds $75,000. Id. ¶¶ 1-7. In the Notice,

as to the individual parties, Defendants assert that Plaintiff Breanna L. Willingham is “a

resident of Duval County, Florida,” id. ¶ 1, and Defendant Callaway is “a resident of

Savannah, Chatham County, Georgia,” id. ¶ 6.                       In addition, Defendants allege that

Defendant FedEx Freight, Inc. “is an Arkansas corporation with its principal place of

business in Harrison, Arkansas.”               Id. ¶¶ 6-7.        Defendants also assert that “[u]pon

information and belief, Plaintiff seeks damages that exceed $75,000, exclusive of interest

and costs.” Id. ¶ 3. Upon review of these allegations, the Court is unable to determine

whether it has diversity jurisdiction over this action because Defendants have inadequately

pled the citizenship of the individual parties to this case, and failed to allege sufficient facts

to plausibly demonstrate that the amount in controversy exceeds $75,000.1 See Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).



1
  The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See Wilkins v.
Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“Diversity
jurisdiction appears to create the biggest pleading challenge for the Bar.”). But, as aptly stated in Wilkins,
the all-to-common “failure to demonstrate even a passing familiarity with the jurisdictional requirements of
the federal courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

        [t]he U.S. District Court for the Middle District of Florida is one of the busiest district courts
        in the country and its limited resources are precious. Time spent screening cases for
        jurisdictional defects, issuing orders directing repair of deficiencies, then rescreening the
        amended filings and responses to show cause orders is time that could and should be
        devoted to the substantive work of the Court.

Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly encouraged to
review the applicable authority on federal subject matter jurisdiction. See id. at *1-2 (bulleting several “hints”
on how to allege federal diversity jurisdiction properly).

                                                        2
       For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), “all

plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412. To

establish diversity over a natural person, a complaint must include allegations of the

person’s citizenship, not where he or she resides. See Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994). A natural person’s citizenship is determined by his or her “domicile,”

or “the place of his true, fixed, and permanent home and principal establishment . . . to

which he has the intention of returning whenever he is absent therefrom.” McCormick v.

Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002) (quotation and citation omitted).

Because the Notice discloses merely the respective state of residence for Willingham and

Callaway, rather than their domicile or state of citizenship, the Court finds that Defendants

have not alleged the facts necessary to establish the Court’s jurisdiction over this case.

“Citizenship, not residence, is the key fact that must be alleged in the complaint to establish

diversity for a natural person.” Taylor, 30 F.3d at 1367 (emphasis supplied); see also Miss.

Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘[d]omicile’ is not necessarily

synonymous with ‘residence’”).

       In addition, where a defendant removes an action from state court to federal court,

the defendant “bears the burden of proving that federal jurisdiction exists.” See Williams

v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001). In Dart Cherokee Basin

Operating Co., the Supreme Court explained that a defendant’s notice of removal must

include “a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold.” See Dart Cherokee Basin Operating Co., 135 S. Ct. at 554. If the plaintiff

contests the allegation, or the court questions it, a defendant must then present evidence

establishing that the amount in controversy requirement is met. Id. (citing 28 U.S.C. §



                                              3
1446(c)(2)(B)); see also Dudley v. Eli Lilly & Co., 778 F.3d 909, 912 (11th Cir. 2014).

Notably, “[a] conclusory allegation in the notice of removal that the jurisdictional amount is

satisfied, without setting forth the underlying facts supporting such an assertion, is

insufficient to meet the defendant’s burden.” See Williams, 269 F.3d at 1320. Indeed, the

Court may not speculate or guess as to the amount in controversy. See Pretka v. Kolter

City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010). Rather, a removing defendant should

make “specific factual allegations establishing jurisdiction” and be prepared to “support

them (if challenged by the plaintiff or the court) with evidence combined with reasonable

deductions, reasonable inferences, or other reasonable extrapolations.”                       Id. at 754

(emphasis added). In those circumstances, a court is able to determine the amount in

controversy without relying on impermissible “conjecture, speculation, or star gazing.”

Id. at 754 (emphasis added).2

        Here, Defendants fail to present a “plausible allegation” of the amount in

controversy.      Indeed, the entirety of Defendants’ allegations about the amount in

controversy are as follows:

        2. Plaintiffs’ Complaint was filed in the Fourth Judicial Circuit in and for
        Duval County on February 18, 2020, in which she alleged an amount in
        controversy over $30,000, the threshold for jurisdiction of the Florida Circuit
        Court. Upon information and belief, Plaintiff seeks damages that exceed
        $75,000, exclusive of interest and costs.


2
  The Court notes that Dart, Dudley, and Pretka, all involved cases removed to federal court under the Class
Action Fairness Act of 2005 (CAFA). Because remand orders are not ordinarily reviewable on appeal, except
in class action cases, see 28 U.S.C. § 1447(d), § 1453(c), appellate decisions on removal usually involve
cases removed under CAFA. See, e.g., Pretka, 608 F.3d at 752. Nonetheless, with limited exception,
“CAFA’s removal provision expressly adopts the procedures of the general removal statute, 28 U.S.C. §
1446.” Pretka, 608 F.3d at 756-57 & n.11 (citations omitted). Thus, although the cases cited above involved
removal under CAFA, they interpret and apply the general removal procedures, and thus, the Court finds the
analysis of those cases applicable here. See Bender v. Mazda Motor Corp., 657 F.3d 1200, 1204 n.2 (11th
Cir. 2011) (addressing an appeal involving a non-CAFA removal and citing to Pretka as authority regarding
removal procedures).


                                                     4
       3. Thus, the amount in controversy exceeds the sum or value of $75,000,
       exclusive of interest and costs.

Notice ¶¶ 2-3. These general statements are precisely the type of conclusory allegations,

devoid of any underlying factual support, that the Eleventh Circuit has held are “insufficient

to meet the defendant’s burden” of establishing the amount in controversy. See Williams,

269 F.3d at 1320.      Indeed, not only do Defendants fail to support their amount in

controversy allegation with any specific facts, but they also discount even that minimal

allegation by premising it merely “upon information and belief.” However, allegations

premised only on “information and belief,” are plainly insufficient to establish the

jurisdictional thresholds necessary to invoke this Court’s subject matter jurisdiction. See,

e.g., Payne v. Ivy, No. 6:18-cv-3-Orl-18KRS, 2018 WL 1155987, at *1 (M.D. Fla. Jan. 22,

2018) (“Allegations made ‘upon information and belief’ are not sufficient to support

jurisdictional allegations, however.”); Matos-Cruz v. JetBlue Airways Corp., No. 6:17-cv-

380-Orl-37TBS, 2017 WL 3268956, at *2 (M.D. Fla. Aug. 1, 2017) (“Courts have held that

allegations concerning a party’s citizenship based only ‘on information and belief’ are

insufficient.”); Principle Solutions LLC v. Feed.ing BV, No. 13-C-223, 2013 WL 2458630, at

*2 (E.D. Wis. June 5, 2013). Nor can the Court discern from the generic, vague and

categorical allegations in the Complaint whether the automobile collision giving rise to this

lawsuit resulted in damages exceeding $75,000. See Complaint ¶¶ 13, 15. Indeed,

“without facts or specific allegations, the amount in controversy [can] be ‘divined [only] by

looking at the stars’–only through speculation–and that is impermissible.” Id. at 753-54

(third alteration in original) (quoting Lowery v. Ala. Power Co., 483 F.3d 1184, 1209, 1215

(11th Cir. 2007)). In light of Plaintiff’s vague allegations of damages in the Complaint, and

in the absence of any information in the Notice regarding the nature of Willingham’s injuries,

                                              5
or the cost of her subsequent medical care, the Court is unable to determine whether the

amount in controversy requirement is satisfied here.

          Without additional information regarding the citizenship of the individual parties and

the amount in controversy, the allegations presently before the Court are insufficient to

invoke the Court’s subject matter jurisdiction over this action.3 Accordingly, it is

          ORDERED:

          Defendants shall have up to and including April 20, 2020, to provide the Court with

sufficient information so that it can determine whether it has diversity jurisdiction over this

action.

          DONE AND ORDERED at Jacksonville, Florida on March 30, 2020.




lc11
Copies to:

Counsel of Record
Pro Se Parties



3
  Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject matter
jurisdiction over this action is more than just an academic exercise, as is evident from two Eleventh Circuit
cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-1317
(11th Cir. Mar. 2, 2017) (vacating summary judgment order after three years of litigation where court
determined on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant
limited liability company, and upon further inquiry, found that the defendant limited liability company had a
non-diverse member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
(11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where summary judgment
was reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege the
citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this case
acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and to serve
as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their part, the
burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction. We must be
vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                        6
